          Case 1:20-cv-00090-CRK Document 70      Filed 04/27/21   Page 1 of 10

                            UNITED STATES COURT OF INTERNATIONAL TRADE
                                         ONE FEDERAL PLAZA
                                      NEW YORK, NY 10278-0001



CHAMBERS OF
Claire R. Kelly
     Judge



                                                     April 27, 2021

 Alan Hayden Price, Esq.
 Adam Milan Teslik, Esq.
 Christopher Bright Weld, Esq.
 Douglas Charles Dreier, Esq.
 Enbar Toledano, Esq.
 Jeffrey Owen Frank, Esq.
 Maureen Elizabeth Thorson, Esq.
 Stephanie Manaker Bell, Esq.
 Stephen Joseph Obermeier, Esq.
 Wiley Rein, LLP
 1776 K Street, NW
 Washington, DC 20006
 Email:       aprice@wiley.law
              ateslik@wiley.law
              cweld@wiley.law
              ddreier@wiley.law
              etoledano@wiley.law
              jfrank@wiley.law
              mthorson@wiley.law
              sbell@wileyrein.com
              sobermeier@wiley.law

 John David Henderson, Esq.
 Andrea C. Casson, Esq.
 Karl Stuart von Schriltz, Esq.
 U.S. International Trade Commission
 Office of the General Counsel
 500 E Street, SW
 Washington, DC 20436
 Email:        john.henderson@usitc.gov
               andrea.casson@usitc.gov
               karl.vonschriltz@usitc.gov
      Case 1:20-cv-00090-CRK Document 70     Filed 04/27/21   Page 2 of 10

Court No. 20-00090                                                  Page 2 of 10

Matthew Robert Nicely, Esq.
Daniel Martin Witkowski, Esq.
Akin, Gump, Strauss, Hauer & Feld, LLP
2001 K Street, NW
Washington, DC 20006-1037
Email:      mnicely@akingump.com
            dwitkowski@akingump.com

Christopher Allan Dunn, Esq.
Daniel Lewis Porter, Esq.
Curtis, Mallet-Prevost, Colt & Mosle LLP
1717 Pennsylvania Avenue, NW.
Suite 1300
Washington, DC 20006
Email:       cdunn@curtis.com
             dporter@curtis.com

Ned Herman Marshak, Esq.
Max F. Schutzman, Esq.
Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
599 Lexington Avenue
36th Floor
New York, NY 10022
Email:      nmarshak@gdlsk.com
            mschutzman@gdlsk.com

Eve Qiwei Wang, Esq.
Jordan Charles Kahn, Esq.
Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
1201 New York Avenue, NW
Suite 650
Washington, DC 20005
Email:      eqwang@gdlsk.com
            jkahn@gdlsk.com

Richard L.A. Weiner, Esq.
Rajib Pal, Esq.
Sidley Austin, LLP
1501 K Street, NW
Washington, DC 20005-1401
Email:       rweiner@sidley.com
             rpal@sidley.com
       Case 1:20-cv-00090-CRK Document 70        Filed 04/27/21   Page 3 of 10

Court No. 20-00090                                                      Page 3 of 10


       Re:   Full Member Subgroup of the American Institute of Steel Construction,
             LLC v. United States, Court No. 20-00090

Dear Counsel:

      As you know, oral argument in this case will be held virtually on Thursday,
May 6, 2021 at 10 a.m. in Courtroom 1 of the James L. Watson Courthouse of the
United States Court of International Trade, One Federal Plaza, New York, NY 10278.
The court has examined the parties’ submissions and would like counsel to be
prepared to address the following issues.

Adequacy of the Record & Evidentiary Determinations

For Plaintiff Full Member Subgroup of the American Institute of Steel
Construction, LLC (“Petitioner” or “AISC”)


    1. Citing Allegheny Ludlum Corp. v. United States, you argue that the U.S.
       International Trade Commission (“Commission”) failed to satisfy its obligation
       to request all relevant information. See, e.g., [AISC’s] Memo. Supp. 56.2 Mot.
       J. Agency R. Confidential Version at 23, Sept. 21, 2020 ECF No. 54 (“AISC’s
       Br.”) (quoting Allegheny Ludlum Corp. v. United States, 287 F.3d 1365, 1373
       (Fed. Cir. 2002) (“Allegheny”)). By determining that quarterly pricing data
       and pricing data for initial bids on projects involving the sale of fabricated
       structural steel (“FSS”) would not be useful to its analysis, isn’t the
       Commission determining that the information is not relevant? Why is it
       unreasonable for the Commission to decline to request more information that
       it believes is unhelpful?

    2. You argue that the Commission’s conclusion that large annual variations
       within particular average unit value (“AUV”) categories suggest that the data
       can vary based on particular projects reported in a given year is speculative.
       See [AISC’s] Reply Br. at 14–15, Jan. 27, 2021, ECF No. 65 (“AISC’s Reply
       Br.”); Confidential Views of the Commission at 58 n. 280, CD 1052, doc. number
       705140 (Mar. 17, 2020) (“Views”). 1 Why isn’t the Commission’s conclusion
       simply the result of a reasonable inference with which you disagree?

1  On June 22, 2020, Defendant filed indices to the public and confidential
administrative records underlying the Commission’s final determination. These
indices are located on the docket at ECF Nos. 39 and 40, respectively. All references
to documents from the administrative record are identified by the numbers assigned
by the Commission in the June 22nd indices, and are preceded by “PD” or “CD” to
denote public or confidential documents, respectively.
      Case 1:20-cv-00090-CRK Document 70         Filed 04/27/21   Page 4 of 10

Court No. 20-00090                                                       Page 4 of 10

For Defendant and Defendant-Intervenors

  1. In addition to pricing data from final bid offers for projects involving the sale
     of FSS, Petitioner requested that the Commission collect data from initial
     offers because the bidding process is “a multiple round process in which
     fabricators are often forced to reduce their prices in response to purchaser
     demands[.]” Petitioner’s Cmts. on Draft Questionnaires at 11, CD 314, doc.
     number 687029 (Sept. 3, 2019) (“Petitioner’s Questionnaire Cmts.”).
     Defendant argues that “the Commission reasonably chose to collect final bid
     data, which are more likely to be comparable between bids on an ‘apples to
     apples’ basis[,]” and that Plaintiff “appears to suggest that the Commission
     must collect all data requested by the parties, irrespective of how useful that
     information is likely to be[.]” Def.’s Memo. Opp’n Pl.’s Mot. J. Agency R. at 38,
     Dec. 4, 2020, ECF No. 58 (“Def.’s Br.”). Where does the Commission state this
     rationale?

  2. The Commission also declined to collect additional quarterly price data for
     sales of FSS from U.S. producers and importers/foreign producers because
     Plaintiff’s comments in support of its request for inclusion of such data “did
     little to address the problems with the pricing product data that the
     Commission had encountered in the preliminary phase of the investigations.”
     Views at 53 & n. 254; see also id. at 53 n. 256; Def.’s Br. at 27–30.

        a. Why does it matter whether Plaintiff addressed problems with pricing
           product data in the preliminary phase? Please explain how problems
           with the preliminary pricing data relate to the Commission’s decision
           not to request additional pricing data for the final phase of its
           investigation.

        b. Plaintiff in its comments acknowledged that there might be limitations
           with pricing data, but proposed that the Commission request additional
           data because it “would nevertheless be useful to corroborate or
           complement bid data.” Petitioner’s Questionnaire Cmts. at 8. How does
           the Commission reasonably address Plaintiff’s submission? See id. at 9
           (proposing a broadly defined pricing product category for the
           questionnaire in order to “maximize the flexibility of the Commission’s
           analysis and ensure that all information required for apples-to-apples
           comparisons with the simplified pricing data, and all other scenarios, is
           on the record of the investigation.”); see also AISC’s Br. at 23 (quoting
           Allegheny, 287 F.3d at 1373) (arguing that the Commission has an
           affirmative obligation to seek out all relevant information).
      Case 1:20-cv-00090-CRK Document 70         Filed 04/27/21   Page 5 of 10

Court No. 20-00090                                                        Page 5 of 10

  3. How do you respond to Plaintiff’s argument that the Commission’s reasoning
     in support of its refusal to collect additional information is speculative and
     inconsistent with previous investigations where the Commission was able to
     use at least some imperfectly comparable data to make determinations
     regarding underselling and price effects? AISC’s Reply Br. at 2–3 (citing
     Certain Welded Large Diameter Line Pipe From Japan at V-6 n.9, V-11–V-12,
     USITC Pub. 3464, Inv. No. 731-TA-919               (Nov. 2001), available at
     https://www.usitc.gov/publications/701_731/pub3464.pdf (last visited Apr. 26,
     2021); Clad Steel Plate from Japan at 12–13 n.70, V-3–V-4, USITC Pub. 2972,
     Inv.       No.      731-TA-739        (June       1996),      available      at
     https://www.usitc.gov/publications/701_731/pub2972.pdf (last visited Apr. 26,
     2021); Engineered Process Gas Turbo-Compressor Systems From Japan at 16,
     V-4, USITC Pub. 3042, Inv. No. 731-TA-748 (June 1997), available at
     https://www.usitc.gov/publications/701_731/pub3042.pdf (last visited Apr. 26,
     2021); Large Power Transformers from Korea at V-5–V-6, USITC Pub. 4346
     (Aug.                     2012),                  available                  at
     https://www.usitc.gov/publications/701_731/pub4346.pdf (last visited Apr. 26,
     2021)) (“In each case . . . the Commission was able to use at least some of the
     information it collected to make determinations regarding underselling and
     price effects.”).

  4. According to Plaintiff, the Commission decided not to assign any probative
     value to AUV data for FSS—despite being broken into eight specific product
     and project types—because of “the project‐specific nature of FSS production,
     and the many different types of FSS projects within these relatively broad end‐
     use and product categories[.]” Views at 58; see also AISC’s Br. at 30. The
     Commission also cites large annual variations in the AUV data as support for
     its observation “that differences in AUVs [do not] necessarily reflect differences
     in FSS prices between subject imports and the domestic like product.” Id. at
     58 & n.280.

        a. How does this reasonably address Plaintiff’s argument that the
           Commission’s characterization of the data categories as “relatively
           broad,” and resultant dismissal of the AUV data, is inconsistent with
           the past treatment of narrowly defined AUV data in other cases? See,
           e.g., AISC’s Br. at 30–31 (citing Multilayered Wood Flooring from China
           at 29, USITC Pub. 4278, Inv. Nos. 701-TA-476, 731-TA-1179 (Nov.
           2011),                             available                         at
           https://www.usitc.gov/publications/701_731/pub4278.pdf (last visited
           Apr. 26, 2021); Aluminum Foil from China at 30 n.199, USITC Pub.
           4771, Inv. Nos. 701-TA-570, 731-TA-1346 (Apr. 2018), available at
           https://www.usitc.gov/publications/701_731/pub4771.pdf (last visited
       Case 1:20-cv-00090-CRK Document 70          Filed 04/27/21   Page 6 of 10

Court No. 20-00090                                                          Page 6 of 10

             Apr. 26, 2021); Cast Iron Soil Pipe Fittings from China at 32 n.195,
             USITC Pub. 4812, Inv. Nos. 701-TA-583, 731-TA-1381 (Aug. 2018),
             available at https://www.usitc.gov/publications/701_731/pub4812.pdf
             (last visited Apr. 26, 2021)).

             Defendant argues that, since “individual projects may have mixed uses
             and be described by more than one of [the] categories . . . [there was]
             some uncertainty as to which end-use category a project should be
             designated for this analysis.” Def.’s Br. at 31. Where does the
             Commission state this? Even if such a rationale is reasonably
             discernible from the Commission’s analysis, how is it supported by
             substantial evidence?

   5. Plaintiff argues that the Commission continued to rely on a
      mischaracterization of a white paper cited by the Canadian respondents to
      support a finding that “the estimated cost share of FSS rang[es] from 25
      percent to 75 percent, depending on the scope of the project.” Views at 57; see
      also AISC’s Br. at 24–25 (citing, inter alia, Post-Conference Br. of The
      Canadian Institute of Steel Construction and its Members at 2–3, & Ex. 2 at
      4, CD 215, doc. number 668771 (Feb. 28, 2019)); AISC’s Reply Br. at 11–12.
      According to Plaintiff, the record generally shows a cost-share estimate for FSS
      of around 75 percent of an erected steel structure. See, e.g., AISC’s Br. at 24
      (citing Petitioner’s Posthearing Br. at Ex. 2, CD 1001, doc. number 701399
      (Feb. 4, 2020)). Why shouldn’t the court remand to the Commission for further
      consideration of this point?
Underselling

For Plaintiff

   1. You state that the Commission’s underselling analysis “inexplicably veered
      away from comparing domestic and subject prices, and into comparing
      domestic prices with other domestic prices, and subject prices with other
      subject prices.” AISC’s Br. at 19–20 (citing Views at 54–55). However, the
      Commission appears to discuss bids between suppliers of subject imports and
      suppliers of the domestic like product. See, e.g., Views at 54 (“In seven projects,
      a higher total bid from a U.S. supplier was successful against a lower bid from
      a subject supplier.”); id. at 54–55 (“Moreover, in two other projects where a U.S.
      producer was successful against competition from subject bidders, the
      prevailing U.S. bidder won the bid despite a lower total bid from another U.S.
      producer.”). Is your statement correct?
        Case 1:20-cv-00090-CRK Document 70          Filed 04/27/21    Page 7 of 10

Court No. 20-00090                                                           Page 7 of 10

    2. “In evaluating the effect of imports[,]” section 771(7)(C)(ii) of the Tariff Act of
       1930, as amended, 19 U.S.C. § 1677(7)(C)(ii) (2018) 2 instructs that the
       Commission consider whether there has been “significant price underselling”
       and whether “the effect of imports . . . otherwise depresses prices to a
       significant degree or prevents price increases[.]”

          a. Why is it inconsistent with the statute for the Commission to collapse
             its underselling analysis into a general analysis of the price effects of
             subject imports? See AISC’s Reply Br. at 8; but see 19 U.S.C. §
             1677(7)(C)(ii).

          b. To the extent there is any ambiguity in the statute, why is it
             unreasonable for the Commission to consider whether or not bid award
             outcomes are price-determinative when analyzing whether there is
             significant underselling? See Views at 52–55. Why would that read 19
             U.S.C. § 1677(7)(C)(ii)(II) out of the statute? See AISC’s Reply Br. at 8;
             see also, e.g., Views at 60–62 (separately considering whether there is
             evidence of price depression).

    3. Although you acknowledge that “a factual finding was made,” you continue to
       assert that the Commission imposed a lowest price requirement and that the
       determination that there is no significant underselling is based “not on a
       ‘limited correlation’ between lowest prices and actual sales . . . [but] the lack of
       perfect correlation.” AISC’s Reply Br. at 7.

          a. Where does the Commission state that it seeks a perfect correlation?

          b. In light of the paragraph preceding the Commission’s statement that
             “while there is some correlation between being the lowest total bidder
             and being the successful bidder, lowest total bids do not always win the
             sale[,]” Views at 55, why should the court conclude that the Commission
             imposed a lowest cost requirement? See id. at 54–55. Isn’t it instead
             the case that the Commission found that the lack of correlation between
             lowest total bids and prevailing bids is a limitation to the total bid data?

          c. Assuming the Commission’s statement is a finding (not a requirement),
             isn’t the Commission’s judgment regarding what strength of correlation
             between lowest prices and sales is necessary to demonstrate “significant



2 Further citations to the Tariff Act of 1930, as amended, are to the relevant
provisions of Title 19 of the U.S. Code, 2018 edition.
        Case 1:20-cv-00090-CRK Document 70         Filed 04/27/21   Page 8 of 10

Court No. 20-00090                                                          Page 8 of 10

              underselling” entitled to substantial deference? Why is your argument
              not a request for the court to re-weigh the evidence?

Defendant and Defendant-Intervenors

    1. How do you respond to Plaintiff’s argument that, in finding that the total bid
       data is limited by the fact that the lowest total bid does not always prevail, the
       Commission’s determination marks an unexplained departure from agency
       practice? See AISC’s Br. at 17–21; see also AISC’s Reply Br. at 6–7.

    2. Your defense of the Commission’s analysis of the total bid data appears to turn
       on your interpretations of the word “significant” in the statute. See Def.’s Br.
       at 15 (citing 19 U.S.C. § 1677(7)(C)(ii)(I)); [GDLSK Respondents’] Resp. Opp’n
       Pl.’s Mot. J. Agency R. Confidential Version at 12, Dec. 30, 2020, ECF No. 59
       (“GDLSK’s Br.”) (citing U.S. Steel Corp. v. United States, 28 CIT 1937, 1939–
       41, 350 F. Supp. 2d 1276, 1278–80 (2004) (“U.S. Steel Corp.”)).

          a. Where does the Commission offer its interpretation or invoke it as part
             of its analysis?

          b. Citing U.S. Steel Corp., GLDSK respondents 3 suggest that, when
             analyzing whether there is “significant” underselling, the Commission
             considers “how the subject imports effect {sic} the prices of the domestic
             like product.” GDLSK’s Br. at 12 (quoting U.S. Steel Corp., 28 CIT at
             1940–41, 350 F. Supp. 2d at 1278–80). Didn’t U.S. Steel Corp. address
             the relationship between underselling and material injury?

Captive Production

For Plaintiff

    1. You argue that Defendant and Defendant-Intervenors NCI Group, Inc.
       (“NCI”), Cornerstone Building Brands and Blue Scope Buildings North
       America’s (“BlueScope”) explanation of the Commission’s captive production
       determination is a post hoc rationalization because the Commission’s analysis


3 “GLDSK respondents” refers to Defendant-Intervenors Jinhuan Construction
Group Co., Ltd.; Wison (Nantong) Heavy Industry Co., Ltd.; Shanghai Matsuo Steel
Structure Co., Ltd.; Yanda (Haimen) Heavy Equipment Manufacturing Co., Ltd.;
Shanghai Cosco Kawasaki Heavy Industries Steel Structure Co., Ltd.; Modern Heavy
Industries (Taicang) Co., Ltd.; Dickerson Enterprises, Inc.; and Steel Construction
Group, LLC.
      Case 1:20-cv-00090-CRK Document 70         Filed 04/27/21   Page 9 of 10

Court No. 20-00090                                                       Page 9 of 10

      “said nothing about” whether the domestic like product is subject to “further
      internal processing[.]” AISC’s Reply Br. at 23–24. Doesn’t the Commission’s
      view that “[a]ggregation of components, without any assembly by the domestic
      producer, is not tantamount to a downstream product ‘produced’ from in-scope
      articles’” contemplate the position that the component in-scope articles are not
      subject to further processing? See Views at 43 & n. 188 (citing Uruguay Round
      Agreements Act, Statement of Administrative Action, H.R. Doc. No. 103-316,
      vol. 1, at 852 (1994), reprinted in 1994 U.S.C.C.A.N. 4040, 4185–86).

   2. Regardless, you argue that the Commission’s position fails to consider the
      significant processing that goes into producing pre-engineered metal building
      (“PEMB”) systems kits. AISC’s Reply Br. at 24–25 (citing AISC’s Br. at 47–
      48). Doesn’t your argument conflate the Commission’s view that domestic FSS
      producers aggregate and sell component parts of PEMB kits with your view
      that FSS producers are manufacturing a downstream product? How does your
      argument show that the Commission’s determination is unreasonable?

   3. Given the Commission’s position that domestic FSS producers sell components
      of PEMBs for assembly by end-use purchasers, rather than downstream
      articles, why is it unreasonable that the Commission also declines to consider
      captive consumption as a condition of competition? See Views at 43 n. 189.
      Assuming the Commission’s interpretation of the statute is correct, what
      evidence do you cite demonstrating captive consumption?

Material Injury & Adverse Effects

For Plaintiff

   1. With respect to the Commission’s decision to include BlueScope’s and NCI’s
      data, you argue that the Commission punted knowing that there was a dispute
      over whether components in BlueScope’s and NCI’s PEMBs were FSS,
      effectively permitting the parties to define out-of-scope merchandise for
      themselves. See AISC’s Br. at 41, 44–45. Isn’t it the case that the Commission
      relied on the staff’s views that BlueScope’s and NCI’s reported data were
      within scope? See Views at 63–64 n.304. Why isn’t that reasonable?

For Defendant and Defendant-Intervenors

   1. How do you respond to Plaintiff’s position that, notwithstanding your
      submissions regarding the definition of the domestic like product, the
      Commission failed to render a determination as to whether products included
      in BlueScope’s and NCI’s data were unambiguously covered by the scope of the
      Case 1:20-cv-00090-CRK Document 70        Filed 04/27/21   Page 10 of 10

Court No. 20-00090                                                     Page 10 of 10

      investigation? See AISC’s Reply Br. at 18–22. Where does the Commission
      explain its decision to allow BlueScope and NCI to report the production of FSS
      sold as components of complete PEMB kits?




                                                    Sincerely,
                                                    /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge

Cc: Steve Taronji
    For docketing
